Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate to reduce the verdict in her favor to the sum of $7,500, in which event the judgment, as so modified, is affirmed, without costs. Ordinarily this court is averse to reducing a verdict rendered in a death case, but the facts presented by the record and by the papers in support of the motion for a new trial on the ground of newly-discovered evidence convince us that a verdict of $12,000 is excessive. The conclusion reached in this case is governed by the unusual facts here presented. In view of this decision the appeal from the orders denying motions for a new trial are dismissed. Young, Hagarty and Davis, JJ., concur; Carswell and Scudder, JJ., dissent and vote to affirm.